Citation Nr: 0842716	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for major depressive disorder.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C. S.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1979 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in September 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the veteran's file. 

The claim for increase for major depressive disorder is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  

The claim for a total disability rating for compensation 
based on individual unemployability is deferred pending the 
completion of development on the claim for increase for major 
depressive disorder.


REMAND

On VA psychiatric examination in August 2006, the examiner 
expressed the opinion that the veteran's depression would not 
prevent him from functioning socially in the workplace.  

In March 2008, the veteran testified that when he was last 
examined by VA he was having a good day, which made it hard 
for him to adequately communicate the severity of his 
symptoms to the examiner.  He stated that he had two or three 
good days a month and the rest of the time he hardly found 
the strength to get out of bed and face the day.  



On the basis of the veteran's testimony, it appears that the 
psychiatric symptomatology has increased in severity since 
the veteran was last examined by VA, and under 38 C.F.R. § 
3.327, a reexamination is necessary to verify the current 
severity of the disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain the records from the VA 
Cheyenne Medical Center since September 
2006.

2. Schedule the veteran for a VA 
psychiatric examination to determine 
the current level of impairment due to 
the service-connected major depressive 
disorder.  The veteran's claims file 
should be made available to the 
examiner for review.

The examiner is asked to comment on the 
following: 

a). Does the veteran have any cognitive 
dysfunction due to the service-
connected major depressive disorder.

b). Does the service-connected 
depressive disorder render the veteran 
unemployable?

3. After the above development has been 
completed, readjudicate the claim.  If 
the determination remains adverse, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

